internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-103679-99 date cc dom it a b6 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer date a date b date c date d date e date f date g date h year a dollar_figurea tam-103679-99 issue may a sec_165 a loss deduction for capitalized legal and other professional fees generate a specified_liability_loss as defined in sec_172 conclusion a sec_165 loss deduction for capitalized legal and other professional fees cannot generate a specified_liability_loss as defined in sec_172 facts in year a taxpayer altered its capital structure resulting in increased debt service requirements on date a taxpayer filed a voluntary chapter bankruptcy petition the first bankruptcy the court confirmed taxpayer’s reorganization plan on date b and taxpayer emerged from bankruptcy on date c pursuant to this bankruptcy taxpayer incurred dollar_figurea of legal and other professional fees fees which taxpayer capitalized under sec_263 the fees fell within one of two classes fees taxpayer incurred for its own benefit and fees incurred for the benefit of the unsecured creditor’s committee but imposed upon taxpayer on date d taxpayer filed another chapter bankruptcy petition the second bankruptcy by date e any possibility of successful reorganization vanished and taxpayer converted its reorganization into liquidation the court approved the sale of all of taxpayer’s inventory and the closing of taxpayer’s businesses taxpayer liquidated its entire inventory by date f and disposed of its other personal and real_property during the taxable_year ended date g for its taxable_year ended date g taxpayer deducted the fees capitalized during the first bankruptcy and incurred a net_operating_loss nol taxpayer treated the portion of the nol generated by the deduction for the capitalized fees as a specified_liability_loss as defined in sec_172 taxpayer has filed a refund claim for its taxable_year ended date h based on carrying back the asserted specified_liability_loss taxable years law and analysis the statute generally a taxpayer may carry a nol back taxable years before the loss_year and forward taxable years after the loss_year sec_172 a specified liability unless specifically provided otherwise citations to sections which omit the title of the united_states_code refer to sections of the internal_revenue_code_of_1986 likewise citations to the code refer to the internal_revenue_code_of_1986 this is the rule applicable to the years at issue in this memorandum sec_172 was amended in to provide 2-year carryback and 20-year carryforward periods effective for nols arising in taxable years beginning after august tam-103679-99 loss however may be carried back to each of the taxable years preceding the loss_year sec_172 prior to its amendment in a of the tax and trade relief extension act of sec_172 treated as a specified_liability_loss the portion of a nol generated by b any amount other than product_liability expenses and certain expenses related thereto3 allowable as a deduction under chapter of the code with respect to a liability which arises under a f ederal or s tate law or out of any tort of the taxpayer if- i in the case of a liability arising out of a f ederal or s tate law the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year or ii in the case of a liability arising out of a tort such liability arises out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least years before the beginning of the taxable_year for this purpose a liability is not taken into account unless the taxpayer used an accrual accounting_method throughout the period or periods during which the acts or failures to act giving rise to the liability occurred sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 of the income_tax regulations generally provides that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year only a bona_fide loss is allowable because the capitalized fees became deductible as a loss under sec_165 when taxpayer liquidated taxpayer has met the sec_172 requirement that a deduction be allowable under chapter of the code it is also clear that taxpayer’s legal_obligation to pay the capitalized fees at issue constitutes a liability within the meaning of the statute at issue is whether the deduction for the capitalized fees was allowable with respect to a liability arising under federal or state law and if so whether the act or failure to act giving rise to such liability occurred at least years before the beginning of the taxable_year of the deduction to make this determination one must examine the legislative_history of sec_172 sec_1082 and c of the taxpayer_relief_act_of_1997 certain deductions attributable to product_liability and the determination thereof may also generate a specified_liability_loss see sec_172 tam-103679-99 the legislative_history congress first enacted the statutory language pertinent to this case in the tax_reform_act_of_1984 1984_act when it enacted sec_172 of the internal_revenue_code of the amounts described in sec_172 as specified liability losses were originally described in sec_172 as deferred statutory or tort liability losses prior to the enactment of the economic_performance requirement in sec_461 sec_1_461-1 generally treated an accrual_method taxpayer as incurring a liability for federal_income_tax purposes when the following two-pronged the all-events test test was satisfied all the events occurred that established the fact of the liability and the amount of the liability could be determined with reasonable accuracy the treasury_department became concerned when courts began interpreting the two-pronged all-events test in a manner that allowed accrual_method taxpayers to deduct liabilities far in advance of when the liabilities had to be satisfied by payment or other performance because of the time_value_of_money the benefit to taxpayers from such accruals could be substantial the treasury department's concern became particularly acute in the early 1980s with the advent of historically high united_states interest rates for example state and or federal laws generally require miners to restore the surface of land which they strip mine to a condition comparable to its pre-mined state a miner's legal_obligation to restore arises when the miner disturbs the land although actual restoration may not occur until some time thereafter if strip miners failed to reasonably estimate future costs to restore the land the service succeeded in preventing them from deducting estimated restoration costs for taxable years when the land was disturbed see eg 208_f2d_532 3d cir 212_f2d_52 4th cir cert_denied 348_us_828 on the other hand if the deductions claimed were based on reasonably accurate estimates of future costs to restore the courts generally allowed the strip miners to deduct the estimated costs for the taxable years when the land was disturbed see eg harrold v commissioner for example in an extreme case the present_value of the tax savings attributable to an accrued liability could exceed the present_value of the liability transforming the creation of a liability into a profitable event for the taxpayer tam-103679-99 f 2d 4th cir 271_f2d_930 3d cir 77_tc_1369 likewise treasury became concerned when courts concluded that the occurrence of a work-related injury satisfied the first prong of the all-events test in the case of uncontested self-insured workmen’s compensation liabilities thereby allowing taxpayers that could reasonably estimate liabilities to be paid well in the future such as workmen’s compensation disability or survivor annuities to deduct such amounts currently rather than when actually paid see eg 518_f2d_772 9th cir 60_tc_13 aff'd 528_f2d_735 9th cir another situation that concerned treasury and involved a much greater potential for a taxpayer to deduct an amount far in excess of the present_value of the legal_obligation giving rise to that deduction involved the obligation to decommission a nuclear power plant in the case of a nuclear power plant the legal_obligation to decommission could arise well in advance of the time when the decommissioning was completed the administration decided to seek a legislative solution to the problem caused by cases such as ohio river collieries specifically the administration proposed the addition of an economic_performance requirement to the all-events test see staff of the joint_committee on taxation summary of administration's revenue proposals in the fiscal_year budget proposal comm print under the proposed change the all-events test would be clarified so that with certain exceptions deductions would not be permitted until services were performed the use of property actually occurred or in the case of workmen's_compensation or similar liabilities the liability was actually satisfied id under the proposal the net_operating_loss_carryback rules would be amended to allow losses to be carried back to the year in which the obligation generating the loss arose id in date the subcommittee on oversight of the house ways_and_means_committee held a hearing on the administration's proposal to deal with premature accruals by the addition of a new economic_performance requirement see timing and measurement of taxpayer deductions for obligations to be paid in the decommissioning a nuclear power plant requires reducing the level of radioactivity in the plant to a level considered safe for unrestricted use some methods of decommissioning may take over years to complete see timing and measurement of taxpayer deductions for obligations to be paid in the future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date statement of donald w kiefer congressional research service library of congress tam-103679-99 future hearing before the subcommittee on oversight of the committee on ways and means house of representatives 98th cong 2d sess date many of the taxpayers and tax practitioners who testified at the hearing objected to the administration’s proposal because in their view it would result in a mismatching of revenue and expenses for example in the case of mining reclamation if reclamation costs can only be deducted in the taxable_year when the work is actually done such deductions will not be matched with the earlier gross_income they helped to generate on the other hand as treasury officials pointed out because of the time_value_of_money immediately deducting the total estimated cost of restoring the land overstates the true economic cost to the taxpayer to eliminate the distortions caused by the time_value_of_money treasury officials advocated deferring deductions through the addition of an economic_performance requirement the potential mismatching resulting from imposing an economic_performance requirement however could result in overtaxing taxpayers in certain situations6 to remedy this potentially unfavorable result treasury officials proposed liberalizing the nol_carryback provisions for deductions deferred because of economic_performance we recognize that requiring deductions for future expenses to be taken in the year of economic_performance also requires that the net operating carryback rules be amended to insure that taxpayers are not overtaxed our proposals provide for extension of the carryback period in appropriate circumstances to insure that the deferred expenses will be able to be fully utilized generally expenses attributable to liabilities arising more than years prior to economic_performance will be permitted to be carried back for a period not to exceed years subject_to certain transition_rules special carryback rules might be appropriate for certain expenses to be paid in the future such as the nuclear_powerplant decommissioning costs id pincite statement of ronald a pearlman deputy assistant secretary for tax policy u s treasury congress adopted the administration’s proposed economic_performance requirement by enacting sec_461 in sec_91 of the 1984_act and in sec_91 of that act for example suppose that when an expense satisfies the economic_performance requirement and thus is allowed as a deduction there is no gross_income for it to offset for the taxable_year allowable nor for any of the taxable years to which the deduction might be carried for the normal nol_carryback period tam-103679-99 congress simultaneously enacted the provision allowing the 10-year carryback for deferred statutory or tort liability losses furthermore the discussion of the new year carryback provision appears in the same section of the committee reports where sec_461 is discussed although the house and senate reports to the 1984_act describe the operation of the proposed new 10-year nol_carryback provision neither of these reports discuss the reason for its enactment the conference_report however states the house bill provides a 10-year carryback for net operating losses attributable to certain liabilities deferred under these provisions the provisions of the bill apply generally to expenses_incurred without regard to the economic_performance requirement after the date of enactment conference agreement the conference agreement generally follows the house bill h_r conf_rep no 98th cong 2d sess examination of the quoted language’s context makes clear that the reference to provisions deferring liabilities refers to the economic_performance requirement sealy in 107_tc_177 aff’d 171_f3d_655 9th cir the petitioners asserted that a portion of a nol generated by deductions for the following items constituted a specified_liability_loss within the meaning of sec_172 professional fees incurred to comply with reporting filing and disclosure requirements imposed by the securities and exchange act of professional fees incurred to comply with erisa reporting requirements and professional fees incurred in connection with an irs income_tax audit the tax_court held that deduction of the above expenses did not result in a specified_liability_loss because the liability for the expenses did not arise under a federal or state law within the meaning of sec_172 the tax_court gave three reasons for its conclusion on appeal the ninth circuit focused on the fact that the acts giving rise to the liabilities at issue in sealy did not occur at least years before the beginning of the taxable_year of the related deductions as required by sec_172 the ninth circuit did not expressly address the tax court’s conclusion that the liabilities at issue did not arise under federal or state law within the meaning of sec_172 tam-103679-99 first the court noted that the federal_law cited by the petitioners did not establish the petitioners’ liability to pay the amounts at issue the petitioners’ liability did not arise until the services were contracted for and received and the petitioners’ choice of the means of compliance rather than the cited regulatory provisions determined the nature and amount of their costs if the petitioners had failed to comply with the auditing and reporting requirements or had not obtained the particular services in issue their liability would not have been measured by the value of the services they actually contracted for and received t c pincite second the court read the legislative_history of sec_172 to suggest that congress intended the provision to apply only to liabilities the deduction of which the economic_performance requirement caused to be deferred because the economic_performance requirement did not delay petitioners' accrual of the deductions at issue the court concluded that congress did not intend for nols generated by those deductions to qualify as specified liability losses id pincite finally in determining the scope of liabilities arising under either federal or state law within the meaning of sec_172 the court considered the specific types of liabilities referred to in sec_172 product_liability nuclear decommissioning liabilities and torts invoking the statutory construction rule_of ejusdem generis the court concluded that congress intended the 10-year carryback to apply to a relatively narrow class of liabilities similar to those identified in the statute the court thought the costs at issue in sealy were routine costs not like those identified in the statute id pincite agent’s argument taxpayer’s obligation to pay the fees at issue arose pursuant to contracts according to the tax court’s decision in sealy contractual obligations do not arise under federal or state law within the meaning of sec_172 furthermore congress did not intend for deductions for capitalized costs to generate specified liability losses therefore the portion of the nol generated by the deduction for the capitalized fees does not qualify as a specified_liability_loss taxpayer’s argument the obligation to pay the capitalized fees arose not from private contracts but constituted an obligation imposed under federal_law sec_1102 of the bankruptcy code requires the united_states trustee as soon as practicable after the filing of a voluntary chapter bankruptcy petition to appoint an unsecured creditors committee sec_1103 of the bankruptcy code gives that committee subject_to tam-103679-99 court approval8 the authority to employ one or more attorneys accountants or other agents to represent the committee the bankruptcy code requires the debtor to pay the fees of the professionals employed by the unsecured creditors committee even though these professionals are employed by the committee rather than the debtor and even though these professionals essentially act in an adversarial capacity to the debtor by representing the interests of the unsecured creditors moreover the fee amount must be approved by the court u s c a therefore the obligation to pay the fees of the unsecured creditors committee did not arise under a simple contract but rather under federal_law with regard to the fees incurred on behalf of taxpayer while recognizing that theoretically taxpayer could have decided not to incur such fees taxpayer points out that as a practical matter all debtors going through chapter reorganization incur such fees taxpayer pointing to the control exercised by the court over any agreements to incur those fees and the amount of those fees contends that the obligation to pay its own fees also arose under federal_law rather than pursuant to contracts taxpayer contends that one of two alternative acts gave rise to the obligation to pay the fees first taxpayer points to the changes it made to its capital structure in year a which saddled it with increased debt service_costs second taxpayer points to the filing of the petition in the first bankruptcy because each of these events occurred at least years before the beginning of the taxable_year of the deduction of the capitalized fees taxpayer contends it has met the 3-year act or failure to act test of sec_172 therefore taxpayer contends any nol generated by the deduction for the capitalized fees qualifies as a specified_liability_loss under sec_172 taxpayer did not state its rationale for treating either the change in capital structure or the filing of the first bankruptcy petition as the relevant act for sec_172 purposes response we do not find it necessary to determine whether taxpayer’s obligation to pay section a of the bankruptcy code allows with the court’s approval the employment of a professional person under u s c sec_1103 on any reasonable terms and conditions of employment including on a retainer on an hourly basis or on a contingent_fee basis section a of the bankruptcy code goes on to provide that the court may allow compensation different from the compensation provided under the agreement after the conclusion of employment if the agreed upon terms and conditions prove to have been improvident in light of developments not capable of being anticipated when the terms and conditions were fixed the court applie sec_11 u s c a subject_to u s c thus agreements may be entered into for the incurrence of professional fees in bankruptcy but such agreements are subject_to court approval tam-103679-99 the fees at issue arose under federal_law within the meaning of sec_172 nor do we find it necessary to determine whether the act giving rise to the obligation to pay those fees occurred at least years before the beginning of the taxable_year of the deduction of the capitalized fees as required by sec_172 because the deduction for the capitalized fees was not allowable with respect to a liability within the meaning of sec_172 assuming arguendo that all other statutory requirements were met the portion of taxpayer’s nol generated by the deduction for the capitalized fees still would not qualify as a specified_liability_loss ambiguity exists regarding what deductions are allowable with respect to a liability one might interpret with respect to as meaning related to in some manner under this broad interpretation in addition to deductions for the liability itself other related deductions having some connection with the liability would qualify as deductions allowable with respect to the liability on the other hand one might interpret with respect to as equivalent to the simple preposition for resolution of this ambiguity requires examining the legislative_history of sec_172 as noted above the legislative_history indicates that congress’ primary concern when it enacted the sec_172 language pertinent to this case was to ensure that taxpayers whose deduction of certain liabilities was deferred because of the economic_performance requirement be able to use those deductions when finally allowable to reduce taxable_income either in the taxable_year allowable or in prior taxable years through the vehicle of the new 10-year nol_carryback thus congress only meant to provide relief for existing liabilities the deduction of which is deferred for a prescribed period to effectuate this intent the phrase with respect to as used in sec_172 must be interpreted as equivalent to the simple preposition for this interpretation raises the question of whether the loss deduction for the capitalized fees was for a liability we think not when taxpayer took the liability to pay the fees into account for federal_income_tax purposes taxpayer was required to capitalize the fees thus no deduction for the obligation to pay the fees existed rather the deduction at issue is for the worthlessness of an asset the capitalized fees therefore the portion of any nol generated by the sec_165 deduction for the capitalized fees does not qualify as a specified_liability_loss as previously noted to resolve this case we do not find it necessary to determine if the obligation to pay the fees arose under federal_law within the meaning of sec_172 nor to determine whether the act giving rise to the obligation to pay the fees occurred at least years before the beginning of the taxable_year of the relevant deduction however if such fees had been deductible we would have disagreed with taxpayer’s choice of the appropriate event to treat as the act giving rise to the liability for purposes of sec_172 tam-103679-99 by using the phrase the act or failure to act rather than say an act or failure to act sec_172 requires identifying a particular act or failure to act giving rise to the liability however the occurrence of a given event such as the creation of a liability generally results from an infinite series of necessary preceding causes because a number of acts or failures to act may satisfy a but for test with regard to causation of a given liability the phrase act or failure to act cannot be said to be free from ambiguity we believe the final act or failure to act10 in the chain of causation leading to the creation of a given liability from which it can be determined that the taxpayer has a legal_obligation qualifies as the act or failure to act within the meaning of sec_172dollar_figure treating an act or failure to act occurring any earlier than this as the relevant act or failure to act for sec_172 purposes could frustrate the intent of congress by allowing an extended carryback period for deductions for liabilities involving little or no deferral between the actual creation of the liability and the allowance of the deduction therefore sec_1 of title of the united_states_code provides that i n determining the meaning of any act of congress unless the context indicates otherwise words importing the singular include and apply to several persons parties or things in this case the legislative_history to sec_172 indicates that the term act or failure to act as used in that section should not be construed to include any number of acts or failures to act see 263_us_640 rule providing that words importing the singular number may extend and be applied to several persons or things is not one to be applied except where it is necessary to carry out the evident intent of the statute under this view if a taxpayer contests a liability resolution of the contest against the taxpayer does not constitute the final act or failure to act giving rise to the taxpayer’s liability the principal function of a judgment is to adjudicate the existence or nonexistence of the right or liability in question am jur 2d judgments a judgment or decree duly entered establishes in the most authentic form that which had theretofore been in dispute or unsettled or uncertain adams v davis p 2d sup ct utah a judgment for monetary damages for past acts does not create any liability that did not already exist however it merely confirms its existence thus entry of a judgment should not be considered the act or failure to act which gives rise to a liability for purposes of sec_172 this view is also consistent with the meaning of the phrase act or failure to act as used in sec_6501 it appears that neither of the acts pointed to by taxpayer satisfies this test tam-103679-99 caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
